Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “the first ACK including a first instruction indicating a synchronized timing of opening a first reception slot after a first subsequent data transmission by the first terminal”, “the second ACK including a second instruction indicating the synchronized timing of opening a second reception slot after a second subsequent data transmission by the second terminal”, “a collective acknowledgement (collective ACK) shared by a plurality of destination terminals in response to data transmission from the plurality of destination terminals”, “the data transmission comprises the first subsequent data transmission and the second subsequent data transmission, wherein the collective ACK includes a collective ACKID by which the plurality of destination terminals among the plurality of terminals can be determined, and wherein the collective ACKID is generated based on terminal IDs of the plurality of destination terminals”.  


The closest prior art to Bhatti et al. (Pub. No.: US 20090238160 A1) teaches the first ACK including a first instruction indicating a synchronized timing of opening a first reception slot (FIG. 8 shows the fields of the GACK401: CAP Channel Index 830, which indicates the frequency of the channel for the CAP period, Extended Free Superframe Slot Index/List 840, which indicates the continuation of the free super frame slots 785 in the beacon, and the CFP-B Channel Index 850, which indicates the frequency of the channel for the CFP-B 455, Para. 59-60, FIG. 8).  
Bhatti teaches a collective acknowledgement (collective ACK) (second GACK-2 402, Para. 46, FIGS. 4B, 7) shared by a plurality of destination terminals in response to data transmission from the plurality of destination terminals (If the retransmission fails again during the CFP-B, then another attempt can be made during the CAP, Para. 46, FIGS. 4B, 7. A second GACK-2 402 indicates the frequencies to be used during the CAP, Para. 46, FIGS. 4B, 7.  The GACK-2 includes the following fields: Group ACK flags 920, which indicates the ACK flags for the retransmissions within the CFP-B 455, Para. 61, FIGS. 7, 9).  
Bhatti fails to teach “the second ACK including a second instruction indicating the synchronized timing of opening a second reception slot after a second subsequent data transmission by the second terminal”, “the data transmission comprises the first subsequent data transmission and the second subsequent data transmission, wherein the collective ACK includes a collective ACKID by which the plurality of destination terminals among the plurality of terminals can be determined, and wherein the collective ACKID is generated based on terminal IDs of the plurality of destination terminals”, among other limitations.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
7-12-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477